                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KATIE D. HARRIS,                              )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       1:18CV519
                                              )
GUILFORD COUNTY                               )
SHERIFF’S OFFICE,                             )
                                              )
                       Defendant.             )


             MEMORANDUM OPINION AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       This matter comes before the Court upon Defendant Guilford County Sheriff’s Office

motion to dismiss for failure to file a timely lawsuit, failure to exhaust administrative remedies,

and for failure to state a claim. (Docket Entry 11.) Plaintiff Katie D. Harris opposes the

motion.1 (Docket Entry 16.) Also before the Court is Plaintiff’s motion entitled, “Request

For: Judicial Recusal by United States Magistrate Judge(s).” (Docket Entry 10.) For the

following reasons, it is recommended that the Court grant in part and deny in part Defendant’s

motion, and deny Plaintiff’s motion.

I. BACKGROUND

       Plaintiff filed this action against Defendant on June 19, 2018 alleging discrimination on

the basis of race, sex, religion, and age pursuant to Title VII of the Civil Rights Act of 1964



1
  After Defendant filed a Reply, Plaintiff then filed a response to Defendant’s Reply. (Docket Entry
20.) Construed as a sur-reply, this document is unauthorized, thus the Court will not consider it in
rendering the recommendation herein.
                                                  1
(“Title VII”), as amended, 42 U.S.C. § 2000e et seq., and the Age Discrimination in

Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621 et seq. (See generally

Complaint, Docket Entry 2.) In its entirety, Plaintiff’s statement of her claim reads:

                When applying for this position [with the Guilford County
                Sheriff’s Office] one of the question[s] asked was “what would
                make you a good [candidate] for the job?” My answer: Because I
                am an Evangelist and I have a compassion for as well as a need
                for helping people. There was also a request to check credit and
                I ask[ed] what was the basis for checking my credit and would
                this affect my being hired; because I am coming out of a divorce
                and my credit has taken a hit as a result. The answer was no that
                has no barren [sic] on your getting hired. I was further informed
                that they only looked at it to screen out anyone who would be
                suspect for embezzlement or fraud. I was then instructed to go
                to my home county and obtain a background check and return it
                to the Office for further processing of my application.

Id. at 4. In her section for relief, Plaintiff states:

                The search for employment was extended due to the closing of
                the application with this Office for discriminatory conduct.
                Damages in the amount of $54,000 for the year and a half of
                continued unemployment encountered as a result of
                discrimination by this Office. The entry level offer at that time
                of application was $36,000 to $40,000 plus paid vacation and sick
                leave.

Id. at 4-5.

        Attached to Plaintiff’s Complaint are three documents. 2          There is a letter of

Determination from the United States Equal Employment Opportunity Commission

(“EEOC”) dated May 30, 2014. (Docket Entry 2 at 7-8.) In the letter, the EEOC stated that

Defendant’s policy of utilizing credit information to determine whether a candidate’s



2
  All documents attached to the complaint should be evaluated as if they are part of the complaint
itself. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011).
                                                    2
application will be closed disproportionately affected Black applicants by screening out Black

applicants as a class. (Id. at 7.) It further stated that, based on the same information, it was

unable to conclude that Plaintiff had been discriminated against because of her religion, sex,

or age. (Id. at 8.) On September 8, 2014, Plaintiff received another letter from the EEOC

indicating that the Title VII aspects of Plaintiff’s case had been referred to the United States

Department of Justice (“DOJ”) for review to determine if the DOJ would pursue an action in

federal court based upon Plaintiff’s charge. (Id. at 9.) The letter further informed Plaintiff

that if the DOJ brought a federal lawsuit, then Plaintiff would be able to intervene; however,

if the DOJ declined to do so, Plaintiff would be notified by the DOJ and issued a Notice of

Right to Sue. (Id.) A Notice of Right to Sue was issued by the DOJ on April 11, 2018. (Id. at

6.) The right to sue letter does not reference Plaintiff’s claim brought under the ADEA. (Id.)

Plaintiff filed the instant federal Complaint on June 19, 2018. (Id. at 5.)

II. DISCUSSION

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant may seek dismissal of a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). A motion to dismiss for failure to state a claim should be granted if the complaint

does not allege “enough facts to state a claim to relied that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the factual allegations must “be

enough to raise a right to relief above the speculative level.” Id. at 555. “Thus, while a plaintiff

does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint

must advance the plaintiff’s claim ‘across the line from conceivable to plausible.’” Walters v.




                                                 3
McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (quoting Twombly, 550 U.S. at 570). As explained

by the United States Supreme Court:

       A claim has facial plausibility when the plaintiff pleads factual content that
       allows the court to draw the reasonable inference that the defendant is liable for
       the misconduct alleged. The plausibility standard is not akin to probability
       requirement, but it asks for more than a sheer possibility that a defendant has
       acted unlawfully. Where a complaint pleads facts that are merely consistent with
       a defendant’s liability, it stops short of the line between possibility and
       plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).

       A 12(b)(6) motion tests the sufficiency of a complaint and “does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party

of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Accordingly, a court should “assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved,

consistent with the complaint’s allegations.” E. Shore Mkts. Inc. v. J.D. Assocs. Ltd. P’ship, 213

F.3d 175, 180 (4th Cir. 2000). Although the truth of the facts alleged is assumed, courts are

not bound by the “legal conclusions drawn from the facts” and “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments.” Id.

       Furthermore, the Fourth Circuit has a long practice of liberally construing the pleadings

of pro se plaintiffs. Hill v. Braxton, 277 F.3d 701, 707 (4th Cir. 2002). A complaint filed by a

pro se plaintiff, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). If “a pro se

complaint contains potentially cognizable claims, the plaintiff should be allowed to

particularize those claims.” Veliaminov v. P.S. Bus. Parks, 857 F.Supp.2d 589, 591-92 (E.D. Va.

2012) (citation omitted).


                                                4
       A motion to dismiss pursuant to Rule 12(b)(6) must be read in conjunction with Federal

Rule of Civil Procedure 8(a)(2). Rule 8(a)(2) requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief,” so as to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests . . . .” Twombly, 550 U.S. at 555

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8 does not, however, unlock the doors

of discovery for a plaintiff armed with nothing more than conclusions. Fair notice is provided

by setting forth enough facts for the complaint to be “plausible on its face” and “raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact) . . . .” Id. at 555 (internal citations omitted). “Rule 12(b)(6)

does not countenance . . . . dismissals based on a judge’s disbelief of a complaint’s factual

allegations.” Id. at 556 (quoting Nietzke v. Williams, 490 U.S. 319, 327 (1989)).

       As noted by the Supreme Court in Twombly, employment discrimination claims carry

no heightened pleading standard. 550 U.S. at 570. Likewise, Title VII plaintiffs are not

required to allege specific facts establishing a prima facie case. Swierkiewicz v. Sorema N.A., 534

U.S. 506, 510-11 (2002). The Fourth Circuit has not, however, interpreted Swierkiewicz as

removing the burden on a plaintiff to plead facts sufficient to state all the elements of her

claim. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 764-65 (4th Cir. 2003) (holding that

plaintiff failed to plead sufficient facts in support of her hostile work environment claim by

failing to show that the conduct was based on race or was severe or pervasive).

       Defendant has moved to dismiss the Complaint for the following reasons: failure to

file a timely complaint, failure to exhaust administrative remedies, and failure to state a claim

upon which relief can be granted. (Docket Entry 11 at 1.)


                                                 5
       A. Plaintiff’s Title VII Claims for Sex and Religion

       Defendant first argues that the Court must dismiss Plaintiff’s Title VII claims regarding

sex and religious discrimination under Rule 12(b)(6) due to Plaintiff failing to file the

Complaint within the allowed time limits. (Docket Entry 12 at 7.) Defendant contends that

the ninety-day time period during which Plaintiff could have filed a complaint regarding sex

or religious discrimination commenced on May 30, 2014. (Id.)

       Under 42 U.S.C. § 2000e-5(f)(1), “the Commission . . . shall so notify the person

aggrieved and within ninety days after the giving of such notice a civil action may be brought

against the respondent named in the charge . . . .” The ninety-day filing period does not act

as a jurisdictional bar but rather as a statute of limitations. See Zipes v. Trans World Airlines,

Inc., 455 U.S. 385, 393 (1982). In cases where the EEOC has reasonable cause to believe that

Title VII has been violated but has decided to not bring a civil suit against the violator, “it will

issue a notice of right to sue on the charge” to the person alleging discrimination. 29 C.F.R.

§ 1601.28(b)(1). However, if the alleged violator is a government entity, a Notice of Right to

Sue will be issued whenever there is a dismissal of a charge. Id. § 1601.28(d). It is the Attorney

General who issues the Notice of Right to Sue when “[w]hen there has been a finding of

reasonable cause by the Commission, there has been a failure of conciliation, and the Attorney

General has decided not to file a civil action.” Id. § 1601.28(d)(1).

       Whenever a right to sue letter is issued under these regulations, it must comply with 29

C.F.R. 1601.28(e). It must include:

               (1) Authorization to the aggrieved person to bring a civil action
               under title VII . . . within 90 days from receipt of such
               authorization;


                                                 6
                (2) Advice concerning the institution of such civil action by the
                person claiming to be aggrieved, where appropriate;

                (3) A copy of the charge;

                (4) The Commission’s decision, determination, or dismissal, as
                appropriate.

Id.
        Defendant contends that the letter of Determination, dated May 30, 2014 serves as a

Notice of Right to Sue for Plaintiff’s Title VII claims for discrimination based upon sex and

religion. (Docket Entry 12 at 7-8.) However, it is clear that the letter does not include the

necessary requirements to suffice as a Notice of Right to Sue. Therefore, the ninety-day period

for Plaintiff to initiate a civil claim did not begin at this point.3

        Defendant’s argument is further undermined by the September 8, 2014 letter from the

EEOC. In that letter, the EEOC stated that it was “referring the Title VII aspects of

[Plaintiff’s] charge to [the] DOJ for review to determine whether it [would] bring a lawsuit

under Title VII in federal court.” (Docket Entry 2 at 9.) It concluded by stating that any

Notice of Right to Sue would be issued by the DOJ. (Id.) As such, it was the DOJ, and not

the EEOC, that was the proper agency to provide a right to sue letter. 42 U.S.C. § 2000e-

5(f)(1); Spain v. Virginia Commonwealth Univ., No. CIV A 3:09CV266, 2009 WL 2461662, *6

(E.D. Va. Aug. 11, 2009) (“The statute thus provides for a right-to-sue letter from the DOJ,




3
  The Court also notes that the letter of Determination stated that there was sufficient evidence to
conclude that there was reasonable cause to believe that Defendant discriminated against Plaintiff on
the basis of race, while also stating that the EEOC was unable to conclude that the information given
established a violation with respect to Plaintiff’s religion, sex, or age claims. (Id.) At this point, the
case had resulted in a finding of cause in part and no cause in part and would thus be treated on the
whole as a “cause” determination. 29 C.F.R. § 1601.28(d)(2).
                                                    7
not the EEOC, in cases where the EEOC has been unable to obtain a conciliation agreement

with a government entity.”) (internal quotations and citations omitted).

        Defendant also contends that the Notice of Right to Sue that Plaintiff received from

the DOJ on April 11, 2018 authorizes Plaintiff to sue under Title VII with regard to her claim

of race discrimination and does not give her the right to sue for her claims of sex and religious

discrimination. (Docket Entry 12 at 7-8). Here, Defendant’s argument also fails. The Notice

of Right to Sue meets all the requirements of a right to sue letter under 29 C.F.R. 1601.28(e).

(Docket Entry 2 at 6.) It contains authorization for Plaintiff to bring a civil action under Title

VII, advice about commencing the action, and informs Plaintiff that the DOJ (and therefore

the EEOC) decided to not file suit against the Guilford County Sherriff’s Office on her behalf.

(Id.) The letter did not inform Plaintiff what type of discrimination she was permitted to bring

a suit about; rather it simply informs her that she is authorized to “institute a civil action under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.” (Id.)

        Allegations of sex and religious discrimination are all governed by Title VII. Therefore,

the right to sue letter gave Plaintiff of her notice of her right to sue for not only race

discrimination but also any other Title VII claims alleged in Plaintiff’s EEOC charge including

sex and religious discrimination. Because her ninety-day filing began on April 11, 2018,

Plaintiff’s claims of sex and religious discrimination were timely filed.4

4
  Because the Court concludes that the DOJ’s Notice of Right to Sue is sufficient for all of Plaintiff’s
Title VII claims, the undersigned will not fully address Defendant’s alternative argument of failure to
exhaust administrative remedies. (See Docket Entry 12 at 7-8.) However, the Court will point out
that because Plaintiff was “entitled” to a Notice of Right to Sue, she had exhausted her administrative
remedies and this Court does have subject matter jurisdiction over the issues of sex and religious
discrimination even if the DOJ’s Notice of Right to Sue did not serve as a Notice of Right to Sue for
all of Plaintiff’s Title VII claims. See Moore v. City of Charlotte, NC, 754 F.2d 1100, 1104 n.1 (4th Cir.
1985) (citation omitted) (an individual may not be penalized for an EEOC failure to fulfill its statutory
                                                    8
         B. Plaintiff’s ADEA Claim

         Defendant argues that the Court must dismiss Plaintiff’s ADEA claim for age

discrimination under Rule 12(b)(6) due to Plaintiff failing to file a complaint within the allowed

time limit.     (Docket Entry 12 at 6.)           Again, Defendant contends that the letter of

Determination received on May 30, 2014 began the ninety-day filing period for Plaintiff to file

her complaint. For reasons previously discussed, this argument also fails. The letter of

Determination does not contain any reference to Plaintiff’s right to file a civil suit under the

ADEA. See 29 C.F.R. § 1626.17(c).5 Defendant is correct that Plaintiff’s right to sue under

the ADEA for alleged age discrimination began sixty days after the filing of her claim with the

EEOC. See id. § 1626.18(b). However, Plaintiff was also entitled to wait until receipt of her

notice of dismissal or termination of her ADEA claim. See id. § 1626.18(c).

         Notably, the regulation also provides that when an aggrieved person has filed charges

of discrimination that fall under both Title VII and the ADEA, “the Commission will issue a

notice of Dismissal or Termination under the ADEA at the same time it issues the notice of



duties even if such a failure is presented by the administrative division of responsibility between the
EEOC and the Attorney General.”); Perdue v. Roy Stone Transfer Corp., 690 F.2d 1091, 1093 (4th Cir.
1982) (“[I]t is entitlement to a ‘right to sue’ notice, rather than its actual issuance or receipt, which is
a prerequisite to the jurisdiction of the federal courts under s 2000e-5(f)(1).”).
5
    Under the ADEA, a

                Notice of Dismissal or Termination shall include: (1) A copy of the
                charge; (2) Notification that the charge has been dismissed or the
                Commission’s proceedings have otherwise been terminated; and (3)
                Notification that the aggrieved person’s right to file a civil action
                against the respondent on the subject charge under the ADEA will
                expire 90 days after receipt of such notice.

29 C.F.R. § 1626.17(c).
                                                     9
Right to Sue under Title VII . . . .” Id. § 1626.17(a)(2). There are several factors in the instant

action that brings forth consideration of several regulations: (1) Plaintiff filed a charge of

discrimination under both the ADEA and Title VII; (2) there was reasonable cause to believe

Defendant engaged in racial discrimination in the hiring process, but the EEOC was unable

to conclude that there were violations based upon Plaintiff’s age, sex, or religion; and (3) the

Title VII aspects of Plaintiff’s charge were referred to the DOJ. Again, any failure or

inadequacies on the part of the EEOC or DOJ with regard to communicating the status of

Plaintiff’s charge and/or individual claims should not be attributed to Plaintiff.                Thus,

Plaintiff’s claims should not be dismissed as untimely or for a failure to exhaust her

administrative remedies. Although the Court makes this conclusion, it nevertheless finds that

Plaintiff’s claims for discrimination based on sex, age, and religion fail to state a claim upon

which relief may be granted. Therefore, as explained below, those claims should be dismissed.

         C. Rule 12(b)(6) Failure to State a Claim

         Defendant argues that the Court must dismiss the complaint under Rule 12(b)(6) due

to Plaintiff’s failure to state a claim upon which relief may be granted. (Docket Entry 12 at 8-

10.) As to her claims for discrimination based upon age, sex, and religion, the undersigned

agrees that they should be dismissed. “In an ADEA case, the plaintiff bears the burden of

proving that the defendant’s adverse hiring decision was motivated by the plaintiff’s age.”

Moser v. Driller’s Serv., Inc., 988 F. Supp. 2d 559, 563 (W.D.N.C. 2013) (unpublished); see also 29

U.S.C. § 623(a)(1). Here, Plaintiff’s Compliant (and attachments thereto) is devoid of any

allegations sufficient to state a claim for age discrimination.6 There are no allegations that


6
    The Fourth Circuit has set forth requirements to establish a prima facie case for age discrimination:
                                                    10
Defendant refused to hire Plaintiff because of her age, or that others outside the protective

class were hired. As for her claims for sex and religious discrimination, Plaintiff’s Complaint

simply fails to allege facts sufficient to infer that any adverse action was taken against her based

upon her sex or religion. See Staten v. Maryland Dep’t of Labor, Licensing & Regulation, No. CV

RDB-07-3409, 2009 WL 10681971, at *2 (D. Md. Mar. 18, 2009) (unpublished) (Plaintiff

“again fails to allege any facts that could give rise to the belief or inference that the adverse

actions taken against her were the result of gender discrimination.”). Therefore, those claims

should be dismissed.7

        However, Plaintiff’s claim for discrimination based upon her race should proceed. To

state a claim of racial discrimination based on disparate impact of a hiring practice, Plaintiff

must allege that Defendant utilized a “facially neutral employment practice [that] had a

significantly discriminatory impact. Walls v. City of Petersburg, 895 F.2d 188, 191 (4th Cir. 1990)

(citing Connecticut v. Teal, 457 U.S. 440, 446 (1982)). Here, Plaintiff has sufficiently alleged facts

that Defendant utilized a facially neutral employment practice and that it had a significantly

discriminatory impact. The letter of Determination incorporated in the Complaint alleges that



                [A] plaintiff must demonstrate that: (1) he was a member of a protected
                class, i.e., that he was at least 40 years old; (2) his employer had an open
                position for which he applied and was qualified; (3) he was rejected
                despite his qualifications; and (4) the position remained open or was
                filled by a similarly qualified applicant who was substantially younger
                than the plaintiff, whether within or outside the class protected by the
                ADEA.

Laber v. Harvey, 438 F.3d 404, 430 (4th Cir. 2006).
7
  The Court notes that although the documents attached to Plaintiff’s sur-reply are not considered
here, such documents contain no additional allegations of fact supporting claims of religious, sex, or
age discrimination.
                                                    11
Defendant’s practice of “utilizing credit information to determine whether a candidate’s

application will be closed or whether the applicant will progress further in the hiring process

has a disproportionate impact in that it disproportionately screened out [Plaintiff] and Black

applicants as a class.” (Docket Entry 2 at 7.) Defendant required all applicants to submit to

a credit check before being hired “to screen out anyone who would be suspect for

embezzlement or fraud” (id. at 4) making the policy facially neutral—sufficiently alleging facts

that Defendant was utilizing a facially neutral hiring practice.

       Further, with the Complaint and attachments, Plaintiff has sufficiently alleged facts to

infer that the practice of utilizing credit information in the hiring process had a

disproportionate impact on Black applicants as a class. (Id. at 7-8.) The incorporated letter of

Determination supports this allegation by stating that the EEOC “determined that there is

sufficient evidence to conclude that there is reasonable cause to believe that [Defendant]

discriminated against [Plaintiff] and a class of Black applicants in violation of Title VII by

closing their applications due to credit information, thereby denying them further

consideration in the hiring process.” (Id. at 8.) Plaintiff’s claim for racial discrimination should

thus proceed.

       D. Plaintiff’s Motion for Judicial Recusal

       Plaintiff seeks judicial recusal in this action because “‘Magistrate Judges’ work in direct

relationship with the Sheriff’s Department on a daily basis which in itself should be seen as a

conflict of interest as well as be noted as apparent bias in this particular case.” (Docket Entry

10.) Plaintiff’s reasoning for recusal of the undersigned is not warranted. Recusal of federal

judges is governed under 28 U.S.C. § 455, which provides that “[a]ny justice, judge, or


                                                12
magistrate judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). In particular, a judge should

disqualify himself “[w]here he has a personal bias or prejudice concerning a party, or personal

knowledge of disputed evidentiary facts concerning the proceeding[.]” Id. § 455(b)(1). “A

presiding judge is not, however, required to recuse himself simply because of unsupported,

irrational or highly tenuous speculation.” United States v. Cherry, 330 F.3d 658, 665 (4th Cir.

2003) (internal quotations and citations omitted). Here, Plaintiff’s argument is conclusory,

without factual support, and presents no grounds to support judicial recusal in this action.

Thus, Plaintiff’s motion should be denied.

III. CONCLUSION

       For the reasons stated herein, IT IS HEREBY RECOMMENDED that

Defendant’s Motion to Dismiss (Docket Entry 11) be GRANTED IN PART as to Plaintiff’s

claims for discrimination based upon age, sex and religion; and DENIED IN PART as to

Plaintiff’s claim for discrimination based upon race.

       IT IS FURTHER RECOMMENDED that Plaintiff’s motion entitled “Request

For: Judicial Recusal by United States Magistrate Judge(s)” (Docket Entry 10) be DENIED.



                                                          _________________________
                                                                   Joe L. Webster
                                                           United States Magistrate Judge

February 12, 2019
Durham, North Carolina




                                              13
